DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant' s arguments and amendments filed on 3/10/2022 have been acknowledged and entered.
Claims 1, 3-5 and 7-16 are pending.  
Claims 1, 5, 9, 10, 13 and 14 have been amended.
No new claims have been added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Onkawa et al (JP 2012173146A) in view of Cumberland (US 2008/0241408 A1).
Regarding claims 1 and 5, Onkawa teaches a gas sensor with a gas sensor element used to detect gas concentration (p 1/9).  Onkawa teaches a porous protective layer covering a circumference, wherein the porous protective layer includes an inner (second) porous layer provided on the detection element side, and an outer (first) porous layer formed on the inner porous layer. Onkawa teaches the outer porous layer has a porosity of 10 to 50% (p6/9). And is composed of coarse particles and fine particles (convex parts) having a smaller diameter than the coarse particles in a slurry (p6/9) discretely formed around the coarse particles and forming a network structure (p 7/9) wherein the coarse grains (231) are connected to each other directly or via the smaller particles (232) (Fig 4b). Onkawa teaches the particles may be (ceramic) materials such as alumina, spinel, zirconia, mullite, zircon and cordierite (p6/9) and teaches slurries with smaller particles having a D50 of .40µm (the numerous convex parts each having a size of 1.0 μm or less and made up of ceramic microparticles with a diameter of 10 nm to 1.0 μm). 
Onkawa does not teach ceramic coarse grains each having diameters of 5.0 μm to 40 μm. 
However, Onkawa teaches the desire for water resistance of the outer layer (p6/9) and Cumberland teaches the creation of a liquid repelling, or hydrophobic coating by providing different sized particles to form elevations and depressions [0007] creating a lotus effect.  Cumberland teaches using particle sizes that are at a size ratio of larger to smaller particle size of 2-20 to 1 [0008].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose any one of the materials such as alumina, spinel, zirconia, mullite, and cordierite with a reasonable expectation of success, as both the large and small particles and to provide larger particles in Onkawa’s slurry at a size of up to about 20 times the size of the smaller particles which results in a larger particle diameter of about 8µm in size optimized to maintain the porosity of Onkawa at about 10-50% to create a water repelling lotus effect as taught by Cumberland in the outer coating of the sensor element of Onkawa since water resistance is expressly desired by Onkawa. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.  Because the particle sizes ratios are about 20 to 1 and the particle materials are the same as claimed the weight ratios would also  be expected to be about 20 to 1 or within the claimed range of 3 to 35.
	
Regarding claims 3 and 7, Onkawa in view of Cumberland teaches all the limitations of claims 1 and 5 as set forth above and further teaches an inner (second) porous layer wherein a porosity of the inner porous layer is 35 to 70% and is higher than a porosity of the outer (first) porous layer (p 2/9 and p 6/9).

Regarding claims 4 and 8, Onkawa in view of Cumberland teaches all the limitations of claims 1 and 5 as set forth above and as indicated above further teaches the particles may be materials such as alumina, spinel, zirconia, mullite, and cordierite (p6/9).

Regarding claims 9 and 13, Onkawa in view of Cumberland teaches all the limitations of claims 2 and 6 as set forth above and further teaches an inner (second) porous layer wherein a porosity of the inner porous layer is 35 to 70% and is higher than a porosity of the outer (first) porous layer (p 2/9 and p 6/9).
Regarding claims 10 and 14, Onkawa in view of Cumberland teaches all the limitations of claims 2 and 6 as set forth above and as indicated above further teaches the particles may be materials such as alumina, spinel, zirconia, mullite, and cordierite (p6/9).
Regarding claims 11 and 15, Onkawa in view of Cumberland teaches all the limitations of claims 3 and 7 as set forth above and as indicated above further teaches the particles may be materials such as alumina, spinel, zirconia, mullite, and cordierite (p6/9).
Regarding claims 12 and 16, Onkawa in view of Cumberland teaches all the limitations of claims 9 and 13 as set forth above and as indicated above further teaches the particles may be materials such as alumina, spinel, zirconia, mullite, and cordierite (p6/9).

Response to Arguments
Applicant's amendments and arguments filed 3/10/2022 have been fully considered but they are not persuasive. Applicant argues that Onkawa does not explicitly disclose a weight ratio of ceramic grains and that the volume percentages of the coarse grains and microparticles in the slurry volume of Onkawa does not result in the claimed weight ratio range.  In response to Applicant’s argument, the limitation is considered obvious.  The limitation of “a weight ratio of each of the ceramic coarse grains to the ceramic microparticles” does not claim a weight ratio of the total volume of the coarse grain particle size to the total volume of the microparticles in a slurry nor does there appear to be support for such a limitation but instead claims the weight ratio of each of the coarse grains to the microparticles and therefore arguments regarding volume percent are not applicable. Therefore, Applicant’s argument is not convincing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784                    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784